Citation Nr: 0633318	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from June 1956 to 
June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.


FINDING OF FACT

The veteran's bilateral hearing loss is productive of Level 
II hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran was not provided proper notice in accordance with the 
VCAA.  Nonetheless, as discussed below, the Board concludes 
that such error is nonprejudicial to the veteran, and that no 
delay in appellate review is necessary.

A November 2002 letter fully advised the veteran of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Such 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in his possession.

The veteran was not, however, provide notice regarding what 
information and evidence is necessary to warrant entitlement 
to an increased rating for bilateral hearing loss.  
Specifically, the veteran was not advised that he must 
provide evidence that his disability has worsened.  Despite 
such error, the Board finds no prejudice to the veteran.  The 
statements of the veteran's representative in the December 
2004 written statement and September 2006 informal hearing 
presentation reflect an understanding of the requirements of 
the applicable laws and regulations regarding what the 
evidence must show.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant).  

The Board also notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because the Board has concluded that the 
preponderance of the evidence is against this claim.  Any 
questions regarding the effective date have therefore been 
rendered moot.

The Board concludes that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when appropriate.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran's 
service medical records are associated with the claims 
folder, as well as a May 2004 private audiological evaluation 
submitted by the veteran in support of his claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  The Board notes that the veteran was afforded VA 
audiological examinations in December 2002 and July 2004.  

In the September 2006 informal hearing presentation, the 
veteran's representative argues that a new VA audiological 
examination is necessary.  Specifically, the representative 
contends that the audiological testing, as performed in a 
quiet environment, does not adequately measure the veteran's 
actual hearing impairment as experienced in the outside 
world.  Since the veteran's hearing impairment would be 
"worse" if tested under more real-world conditions, and 
thus entitle him to a higher disability rating, he is 
entitled to a new VA examination under conditions that more 
accurately reflect "ordinary conditions of life."  If such 
argument is not accepted by the Board, the representative 
contends that the Board should consider extraschedular 
evaluation.

The Board acknowledges the representative's arguments; 
however, it notes that the rating schedule for hearing loss, 
which relies on pure tone threshold testing, was designed to 
measure the impact of a veteran's hearing loss on his or her 
ordinary conditions of life, including employability.  In 
order to best measure this impact for all veterans with a 
service-connected hearing loss disability, VA has selected 
uniform testing requirements, including a quiet environment.  
To require VA to evaluate each veteran's hearing under 
individualized conditions specific to his or her ordinary 
daily life would be impractical.  Thus, the Board is 
satisfied that both VA examinations provided to the veteran 
were adequate for rating purposes, seeing as they conformed 
to the requirements of 38 C.F.R. § 4.85(a) (2006).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  See 
38 C.F.R. § 4.85 (2006).  In evaluating hearing loss, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

Turning to the record, on the audiological evaluation in 
December 2002, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
40
55
55
45
LEFT
45
65
80
80
68

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is II and for the left ear is IV.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.

The veteran also underwent audiological testing in July 2004.  
The VA audiological report for such examination  reveals pure 
tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
45
55
55
46
LEFT
45
65
85
85
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is IV.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.

The Board notes that the claims file contains a May 2004 
private audiological evaluation report that includes 
audiometric findings in graphic, instead of numeric, form.  
The Board is unable interpret such audiograms presented in 
graphic form.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
The Board is also unable to accept the pure tone threshold 
averages noted as 32 for the right ear and 45 for the left 
ear on the report because there is no indication of what 
values were used to calculate the average.  38 C.F.R. 
§ 4.85(d) clearly indicates that for VA rating purposes only 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz 
should be used in calculating the average.  Additionally, 
these private examination reports do not indicate that word 
recognition scores were obtained using Maryland CNC testing 
as required by the rating schedule.  See 38 C.F.R. § 4.85(a).  
Therefore, the Board will accord this evidence very little 
probative weight.

The Board acknowledges the veteran's statements that his 
bilateral hearing loss is worse than a 0 percent disability 
rating, and that he is entitled to a compensable rating for 
such hearing loss.  However, in determining the actual degree 
of disability, an objective examination is more probative of 
the degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2006).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, the veteran 
does not assert that he is totally unemployable because of 
his service-connected bilateral hearing loss and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
As was previously mentioned, the veteran's representative 
argues that extraschedular consideration is warranted because 
the VA audiological examinations were performed in a quiet 
environment which does not contemplate the veteran's actual 
hearing loss.  However, the Board finds that just because 
testing conditions might not simulate "real world" 
conditions does not mean that the schedular standards based 
on those test results are "impractical."  As was previously 
discussed, individualized testing is impractical, and thus, 
the rating schedule is designed to compensate for the average 
impairment in earning capacity.  Id.  The Board will refer a 
veteran's claim for extraschedular consideration only when 
there is evidence of exceptional or unusual circumstances.  
In the present case, the veteran's bilateral hearing loss 
disability does not present an unusual picture.  The veteran 
has not required frequent periods of hospitalization for his 
bilateral hearing loss and there is no evidence of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  Thus, the Board finds that the 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
As such, referral for extraschedular consideration is not 
warranted.

The Board finds that there is no audiological evidence of 
record to support a compensable rating for the veteran's 
bilateral hearing loss disability.  The preponderance of the 
evidence is against the veteran's claim for a compensable 
rating.  Consequently, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


